UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
DAVID WILLIAMS, CIVIL DOCKET NO. 1:19-CV-00961-P
Petitioner
VERSUS JUDGE DRELL
WARDEN CALVIN JOHNSON, - MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
Objection filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the § 2241 Petition (Doc. 1) is hereby DISMISSED for
lack of jurisdiction, with prejudice as to the jurisdictional issue, and without prejudice
as to the merits of Petitioner’s claim.

THUS DONE AND SIGNED at Alexandria, Louisiana, this ZO "aay of

Moresncre—__ , 2019.
aS ua

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

 
